Matter of Jomar M. (2020 NY Slip Op 02274)





Matter of Jomar M.


2020 NY Slip Op 02274


Decided on April 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2020

Renwick, J.P., Oing, Singh, Moulton, JJ.


11383 -33529/18

[*1]In re Jomar M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Ashley R. Garman of counsel), for presentment agency.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about February 5, 2019, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second and third degrees, grand larceny in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and also committed the act of unlawful possession of a weapon by a person under 16, and placed him with the Administration for Children's Services for a period of 18 months, unanimously modified, on the law, to the extent of vacating the findings of third-degree robbery and petit larceny and dismissing those counts, and otherwise affirmed, without costs.
The court's finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-49 [2007]). There is no basis for disturbing the court's determinations concerning identification and credibility.
As the presentment agency concedes, the findings of third-degree robbery and petit larceny should be dismissed as lesser included offenses.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2020
CLERK